—In an action by vendees for specific performance of a contract to sell real property, defendant appeals from (1) a resettled judgment of the Supreme Court, Kings County, entered August 13, 1973, which, after a nonjury trial, granted plaintiffs such relief, and (2) from two orders of the same court, entered September 24, 1973 and October 31, 1973, respectively, the first denying defendant’s motion for a new trial and the second adhering to said denial of a new trial. Resettled judgment reversed, in the interests of justice, without costs, and new trial granted. Appeals from orders dismissed as moot, without costs. ' The interests of justice require the granting of a new trial, at which defendant’s committee will have an opportunity to present evidence to establish its alleged affirmative defense of defendant’s incompetence at the time the contract was made. Shapiro, Acting P. J., Cohalan, Christ, Brennan and Benjamin, JJ., concur.